Exhibit 10.3

 

LEGG MASON, INC.

 

1996 Equity Incentive Plan

Non-Qualified Stock Option

 

[Name]

[Address]

 

Dear                     :

 

Pursuant to the terms and conditions of the company’s 1996 Equity Incentive Plan
and the Non-Qualified Stock Option Agreement attached hereto and made a part
hereof, you have been granted a Non-Qualified Stock Option to purchase
             shares of Legg Mason, Inc. Common Stock as outlined below.

 

Granted To:

   _______________

Grant Date:

   _______________

Options Granted:

   _______________

Option Price per Share:

   _______________

Total Cost to Exercise:

   _______________(payable by subtracting from the shares of Common Stock that
would otherwise be issued as discussed below)

Payment of Option Price:

   The shares of Common Stock to be delivered on exercise shall be net of the
option price and any required tax withholding.

Expiration Date:

   _______________

*Vesting Schedule:

   25% per year for 4 years      ________on ________      ________on ________  
   ________on ________      ________on ________

--------------------------------------------------------------------------------

* If vesting falls on a non-trading day, then vesting will occur on the next
business day.



--------------------------------------------------------------------------------

Conditions on Exercise:

   The option may not be exercised prior to the first date after             ,
20    , on which the closing price of the Common Stock on the New York Stock
Exchange (“NYSE”) has equaled or exceeded for 30 consecutive trading days
$            .

 

Please acknowledge your receipt of this Option, the Agreement and copies of the
Plan and Prospectus, by signing and dating this document and returned it to:
Kendra Heyde-Finance Department.

 

Legg Mason

100 Light Street, 30th Floor

Baltimore, Maryland 21202

 

Signature:

 

 

--------------------------------------------------------------------------------

        Date:                         

[Name]

         

 

Note: If there are any discrepancies in the name or address shown above,

Please make the appropriate corrections on this form.

 

-2-



--------------------------------------------------------------------------------

LEGG MASON, INC.

 

1996 Equity Incentive Plan

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Legg Mason, Inc. (the “Company”) hereby grants to you an option to purchase
shares of the Company’s Common Stock, $.10 par value (the “Shares”), at
$             per share (the “Option Price”), pursuant to the Legg Mason, Inc.
1996 Equity Incentive Plan (the “Plan”). The date of grant of the option
provided hereby shall for all purposes be             , 20    . This option is
intended to be a non-qualified stock option for purposes of the Internal Revenue
Code.

 

This option is subject in all respects to the applicable provisions of the Plan,
which is incorporated herein by reference and made a part hereof. In addition to
the terms, conditions and restrictions set forth in the Plan, all terms,
conditions and restrictions set forth in this Agreement, including the
following, are applicable to the option granted by this Agreement:

 

  (1) Issuance of the Shares

 

The Company may postpone the issuance and delivery of any Shares until the
completion or amendment of any registration or qualification of the Shares,
under any federal or state law, rule or regulation which the Company may
determine to be necessary or advisable. In the event that, at the time of
issuance of the Shares to you pursuant to exercise of the option provided by
this Agreement, there shall not be in effect a current registration statement
under the Securities Act of 1933 (the “Act”) with respect to such issuance, you
shall, prior to issuance of the Shares to you (a) represent to the Company, in
form satisfactory to counsel for the Company, that you are acquiring the Shares
for your own account and not with a view to the resale or distribution thereof,
and (b) agree that none of the Shares issued to you pursuant to exercise of the
option provided hereby may be sold, transferred or otherwise disposed of unless:
(i) a registration statement under the Act shall be effective at the time of
disposition with respect to the Shares sold, transferred or otherwise disposed
of; (ii) the Company shall have received an opinion of counsel or other
information and representations, satisfactory to it to the effect that
registration under the Act is not required by reason of Rule 144 under the Act
or otherwise; or (iii) a “no-action” letter shall have been received from the
staff of the Securities and Exchange Commission to the effect that such sale,
transfer or other disposition may be made without registration.

 

  (2) Normal Vesting

 

Except as provided in Section (3) below, vesting shall be in accordance with the
vesting schedule provided with this Agreement. To the extent not exercised,
installments shall accumulate and be exercisable by you in whole or in part
during the exercise period described in Section (4) below.

 



--------------------------------------------------------------------------------

  (3) Accelerated Vesting

 

(a) If your employment is terminated as a result of your death or “Permanent
Disability,” all of your then unvested option rights shall become vested on and
after the date of the termination of your employment. For purposes of this
Agreement, you will be considered to have suffered a “Permanent Disability,” if
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in your death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

 

(b) In the event that a proposed merger, consolidation, sale of assets or tender
or exchange offer is not approved by the affirmative vote of 75% or more of the
directors who are members of the Company’s Board of Directors prior to the
proposal of such merger, consolidation, sale of assets or tender or exchange
offer, all of your then unvested option rights shall become immediately vested
upon: (i) the approval by stockholders of the Company of an agreement to merge
or consolidate the Company with or into another corporation (with the Company
not surviving) or to sell or otherwise dispose of all or substantially all of
its assets and the satisfaction or waiver of all conditions precedent to the
closing thereunder; or (ii) a determination by the Board of Directors of the
Company that in connection with the proposed tender or exchange offer for voting
securities of the Company, any person has become the direct or indirect
beneficial owner of securities representing 40% or more of the combined voting
power of the Company’s then outstanding securities.

 

(c) In addition, the Compensation Committee (the “Committee”) of the Board of
Directors of the Company or the Board of Directors of the Company may, in its
sole discretion, accelerate the vesting of any part or all of the option rights
under this Agreement.

 

  (4) Option Exercise Period

 

This option may not be exercised prior to the later of (i) vesting and (ii) the
first date after             , 20     on which the closing price of the Common
Stock on the New York Stock Exchange (“NYSE”) has equaled or exceeded for 30
consecutive trading days $             (the “Trigger Price Requirement”). If
there is any change in the number of outstanding shares of Common Stock through
the declaration of stock dividends, stock splits or the like, the Trigger Price
Requirement will be automatically adjusted.

 

Upon the termination of your employment, any options that are not yet vested
(after taking into account any accelerated vesting provided for in Section
(3) of this Agreement) shall expire immediately.

 

To the extent not exercised, vested options shall expire on             ,
20    , unless they expire sooner as provided below:

 

(a) Vested options shall expire on             , 20    , if the Trigger Price
Requirement for the Common Stock has not been met by such date and the options
have thereby not then become exercisable.

 

-2-



--------------------------------------------------------------------------------

(b) To the extent not previously exercised, vested options shall expire
immediately upon the termination of your employment for cause.

 

(c) To the extent not previously exercised and subject to Section (a) above,
vested options shall expire, in the event of the termination of your employment
as a result of your death or Permanent Disability, on the first anniversary of
the termination of your employment or, if later, the first anniversary of the
date on which the Trigger Price Requirement is first met.

 

(d) To the extent not previously exercised, vested options shall expire three
months after the termination of your employment for any reason other than the
termination of your employment for cause or the termination of your employment
as a result of your death or Permanent Disability. In the event of your death
during the post-employment exercise period, the exercise period shall be
extended to the first anniversary of the termination of your employment.

 

  (5) Transferability

 

This option may not be transferred, assigned, pledged, hypothecated or otherwise
disposed of in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution, and by gift to your immediate family
members or to one or more trusts established in whole or in part for the benefit
of one or more of such family members. During your lifetime, this option shall
be exercisable only by you or by an immediate family member or trust to whom the
option has been transferred in accordance with the previous sentence. Any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of, or to
subject to execution, attachment or similar process this option contrary to the
provisions of this Agreement and the Plan, shall be void and of no effect, shall
give no right to the purported transferee, and shall result in forfeiture of the
option involved in such attempt.

 

  (6) Payment of Option Price and Tax Withholding

 

Upon exercise of the option, the Option Price and any required tax withholding
shall be paid by subtracting, from the shares of Common Stock that would be
issued otherwise upon exercise, that number of shares of Common Stock equal in
value on the exercise date to (i) the Option Price and (ii) all applicable
income and employment taxes required by law to be withheld with respect to such
exercise.

 

The Option Price may be paid only in the manner specified in this section 6 and,
as a condition to the receipt of this option, you waive the right to pay the
Option Price in any other manner specified in the Plan.

 

Unless otherwise determined by the Committee subsequent to the date of this
Agreement, the value of any shares of the Company’s Common Stock withheld in
payment of the Option Price and any required tax withholding shall be determined
on the basis of the mean between the high and low prices per share on the NYSE
on the business day preceding the date of delivery of the shares (or the next
preceding business day on which trading occurred if there was no trading on the
preceding business day).

 

-3-



--------------------------------------------------------------------------------

  (7) Exercise Notice

 

This option is exercisable solely by written notice to the Company. Each such
notice shall:

 

(a) state the election to exercise the stock option and the number of shares in
respect of which it is being exercised;

 

(b) be signed by you or, in the event of your death or Permanent Disability, by
your personal representative or by a permitted transferee; and

 

(c) authorize withholding of that number of shares of Common Stock otherwise
issueable upon exercise, equal in value on the exercise date to the Option Price
and any required tax withholding, to pay the exercise price and such required
tax withholding.

 

For all purposes of the Plan, the date of exercise shall be the date on which
notice shall have been delivered to the Company. You shall not have any of the
rights of a stockholder with respect to any of the Shares subject to this option
until the Shares have been issued to you upon the exercise of the option.

 

  (8) Delivery of Notices

 

Any notice to be given to the Company (including notice of exercise of all or
part of a stock option) shall be in writing and either hand delivered or mailed
to the Company’s Stock Option Plan Administrator. If mailed, it shall be
addressed to the Stock Option Plan Administrator, at 100 Light Street,
Baltimore, Maryland 21202, or at such other address as the Company may designate
by notice to you. Any notice given to you shall be addressed to you at your
address as reflected on the personnel records of the Company, or at such other
address as you may designate by notice to the Company. Notice shall be deemed to
have been duly delivered when hand delivered or, if mailed, at the close of
business on the day such notice is postmarked.

 

  (9) Modification of Agreement

 

This Agreement may be modified only by the Committee or by the Company’s Board
of Directors. No officer or employee of the Company or any of its subsidiaries
is authorized to bind the Company to a modification of any of the terms of the
Agreement.

 

LEGG MASON, INC. By:  

 

--------------------------------------------------------------------------------

    Robert F. Price, Secretary

 

-4-